Citation Nr: 1523858	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-33 976A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Cincinnati, Ohio


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized medical treatment provided by Good Samaritan Hospital on August 4, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from August 2005 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a decision issued in March 2013 by the Fee Basis Unit of the Department of Veterans Affairs (VA) Medical Center in Cincinnati, Ohio.

In February 2015 the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the VA Regional Office (RO).  A transcript of his testimony is associated with the Veteran's electronic file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to consideration of the issue on appeal.

The paper medical appeals file, as well as the electronic VA claims files, do not include the treatment records, or any records, from the Good Samaritan Hospital pertinent to the treatment rendered on August 4, 2012, which is the subject of this appeal.  As one of the questions before the Board concerns whether the treatment was rendered in an emergency, such medical records must be obtained.

Moreover, the file before the Board also appears to be missing documents identified in the statement of the case, including the September 27, 2012 claim, the January 17, 2013 clinical review and denial, and the October 15, 2013 second clinical review.  Such records must be associated with the paper or electronic claims file.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the paper medical appeals file or the electronic claims file the September 27, 2012 claim for medical payment/reimbursement, the January 17, 2013 clinical review and denial document, and the October 15, 2013 second clinical review document.

2.  Obtain the treatment records from Good Samaritan Hospital pertaining to the treatment the Veteran received at that facility on August 4, 2012.  If a release form is required to obtain such records, the Veteran should be asked to complete the appropriate form.

3.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




